Citation Nr: 0409827	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for additional disability as caused by VA medical 
or surgical treatment of a left total laryngectomy, with left 
modified radical neck dissection and right modified radical neck 
dissection, on June 18, 1999. 


REPRESENTATION

Appellant represented by:	Kathleen S. Pirri, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from January 1961 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability as caused 
by VA medical or surgical treatment of a left total laryngectomy, 
left modified radical neck dissection and right modified radical 
neck dissection, on June 18, 1999.  The veteran perfected an 
appeal of the claim.  The veteran appeared and testified at a 
personal hearing in July 2002 before the undersigned Veterans' Law 
Judge, sitting at Houston, Texas.  

The Board issued a decision in September 2000 that was 
subsequently vacated by a June 2003 order of the United States 
Court of Appeals for Veterans Claims (Court).  The Joint Motion 
for Remand supporting the Court's order reflects that the 
September 2000 Board decision was vacated and remanded for 
additional assistance pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), including a VA examination and medical 
opinions, and for additional reasons and bases.  This case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

The veteran filed the claim for compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 in August 1999.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior 
to October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical treatment, 
or examination) is not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  The new law requires that the claimed 
additional disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability be an event that was not reasonably 
foreseeable. 

The veteran contends that he has multiple additional disabilities 
caused by medical or surgical treatment by VA during a left total 
laryngectomy, with left modified radical neck dissection and right 
modified radical neck dissection, on June 18, 1999.  In September 
1999, the veteran claimed that VA medical or surgical treatment on 
June 18, 1999 caused or aggravated the following disorders: a knot 
on the left side of the face (that covers the jaw), swelling and 
choking of the throat, severance of a nerve of the right arm, 
bilateral visual impairment of blurring, headaches (temples, 
forehead, back of head), blood clot in jugular vein, dizziness 
with blackouts, and weakness in the legs, knees, and feet.  The 
veteran subsequently contended that he had additional disability 
of limitation of motion of the left shoulder that had been caused 
by medical or surgical treatment by VA during a left total 
laryngectomy, with left modified radical neck dissection and right 
modified radical neck dissection, on June 18, 1999.  

Pursuant to the Court's June 2003 order, a REMAND is needed for a 
VA compensation examination and medical etiology opinions.  An 
etiology opinion should be based on a thorough and accurate 
history, including an accurate chronology of symptoms and 
procedures.  




Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), are fully complied with and 
satisfied.  See also  38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is required to 
substantiate the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as caused by VA medical 
or surgical treatment of a left total laryngectomy, with left 
modified radical neck dissection and right modified radical neck 
dissection, on June 18, 1999, what evidence, if any, the veteran 
is to submit, and what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO should provide the 
veteran written notification specific to his claim of the impact 
of the notification requirements on his claim.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran since June 1999 for any of 
the following claimed disorders: knot on the left side of the face 
(that covers the jaw), swelling and choking of the throat, 
severance of a nerve of the right arm, bilateral visual impairment 
of blurring, headaches (temples, forehead, back of head), blood 
clot in jugular vein, dizziness with blackouts, weakness in the 
legs, knees, and feet, and limitation of motion of the left 
shoulder.  After securing the necessary release, the RO should 
obtain any records identified.

3.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded appropriate 
examination(s) to determine the etiology of the veteran's claimed 
knot on the left side of the face (that covers the jaw), swelling 
and choking of the throat, severance of a nerve of the right arm, 
bilateral visual impairment of blurring, headaches (temples, 
forehead, back of head), blood clot in jugular vein, dizziness 
with blackouts, weakness in the legs, knees, and feet, and 
limitation of motion of the left shoulder.  Send the claims folder 
to the VA medical examiner(s) for review of the relevant documents 
in the claims file.  

The examiner(s) should examine the veteran to determine the 
etiology and extent of any currently diagnosed disabilities 
involving a knot on the left side of the face (that covers the 
jaw), swelling and choking of the throat, severance of a nerve of 
the right arm, bilateral visual impairment of blurring, headaches 
(temples, forehead, back of head), blood clot in jugular vein, 
dizziness with blackouts, weakness in the legs, knees, and feet, 
and limitation of motion of the left shoulder.  Any and all 
indicated evaluations, studies, and tests deemed necessary by the 
examiner(s) should be conducted.  The examiner(s) should review 
the relevant portions of the claims file in conjunction with the 
examination and indicate in writing that he or she has done so.  
The examiner(s) should also review the relevant evidence as noted 
in the "Joint Motion to Vacate the BVA Decision and to Remand for 
Readjudication" that is associated with the June 2003 Order of the 
Court.  The examiner(s) should render current diagnoses that 
account for any of the symptoms or signs claimed as a knot on the 
left side of the face (that covers the jaw), swelling and choking 
of the throat, severance of a nerve of the right arm, bilateral 
visual impairment of blurring, headaches (temples, forehead, back 
of head), blood clot in jugular vein, dizziness with blackouts, 
weakness in the legs, knees, and feet, and limitation of motion of 
the left shoulder, or indicate that a current diagnosis for any of 
these claimed disorders is not warranted. 

If the examiner(s) find that the veteran currently has a diagnosed 
disability that involves a knot on the left side of the face (that 
covers the jaw), swelling and choking of the throat, severance of 
a nerve of the right arm, bilateral visual impairment of blurring, 
headaches (temples, forehead, back of head), blood clot in jugular 
vein, dizziness with blackouts, weakness in the legs, knees, and 
feet, or limitation of motion of the left shoulder, the 
examiner(s) should opine whether it is at least as likely as not 
that a knot on the left side of the face (that covers the jaw), 
swelling and choking of the throat, severance of a nerve of the 
right arm, bilateral visual impairment of blurring, headaches 
(temples, forehead, back of head), blood clot in jugular vein, 
dizziness with blackouts, weakness in the legs, knees, and feet, 
or limitation of motion of the left shoulder were caused by the 
June 18, 1999 VA medical or surgical treatment of a left total 
laryngectomy, with left modified radical neck dissection and right 
modified radical neck dissection.  The examiner(s) should provide 
a rationale for all opinions.  If an examiner is unable to render 
any opinion, the examiner should indicate in writing the reason 
why he or she was unable to offer the opinion.  

If the physician concludes that the veteran in fact has additional 
disability that was caused by VA medical or surgical treatment of 
a left total laryngectomy, with left modified radical neck 
dissection and right modified radical neck dissection, on June 18, 
1999, the examiner is asked to opine whether it is at least as 
likely as not (a 50 percent or greater probability) that the 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the medical or 
surgical treatment on June 18, 1999, or was proximately caused by 
an event not reasonably foreseeable?  The examiner should note 
that "proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (relying on BLACK'S 
LAW DICTIONARY definition of "evidence").

4.  The RO should again review the record and readjudicate the 
issue entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as caused by VA medical 
or surgical treatment of a left total laryngectomy, with left 
modified radical neck dissection and right modified radical neck 
dissection, on June 18, 1999.  If any benefit sought on appeal 
remains denied, the appellant and his attorney should be furnished 
a supplemental statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



